Case: 16-60266      Document: 00514084478         Page: 1    Date Filed: 07/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-60266                                 FILED
                                  Summary Calendar                           July 21, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
HANG-LIANG PAN,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A072 994 807


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Hang-Liang Pan, a native and citizen of China, petitions for review of
the decision of the Board of Immigration Appeals (BIA) denying his motion to
reopen deportation proceedings. Pan filed his motion to reopen more than 90
days after the BIA’s final order in the deportation proceedings. He contends
that the BIA abused its discretion in concluding that he failed to demonstrate




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60266     Document: 00514084478     Page: 2   Date Filed: 07/21/2017


                                  No. 16-60266

changed country conditions in China. He further asserts that he made a
showing of prima facie eligibility for relief from deportation.
      This court has jurisdiction to review the denial of a motion to reopen
based on changed country conditions. See Panjwani v. Gonzales, 401 F.3d 626,
632 (5th Cir. 2005). Review is under a highly deferential abuse of discretion
standard, and the decision will be upheld as long as it is “not capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
aberrational that it is arbitrary rather than the result of any perceptible
rational approach.” Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir.
2005) (internal quotation marks and citation omitted).
      The BIA has the authority to reopen deportation proceedings beyond the
90-day limitation period if the request for relief “is based on changed
circumstances arising in the country of nationality or the country to which
deportation has been ordered, if such evidence is material and was not
available and could not have been discovered or presented at the previous
hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).
      The evidence provided by Pan reflects ongoing suppression of individuals
based on their religion or participation in political dissent by the Chinese
government. However, Pan failed to demonstrate the country conditions that
existed in China at the time of his deportation hearing in 1995 or whether the
crackdown on these groups of individuals occurred in Pan’s home province.
Therefore, the BIA did not abuse its discretion in determining that Pan failed
to establish a material change in country conditions in China. See Manzano-
Garcia, 413 F.3d at 469; Ramos-Hernandez v. Lynch, 823 .3d 1024, 1026 (5th
Cir. 2016.).
      Because Pan failed to show that the BIA abused its discretion in
determining that he failed to show a material change in the country conditions



                                         2
    Case: 16-60266    Document: 00514084478     Page: 3   Date Filed: 07/21/2017


                                 No. 16-60266

in China, the court need not examine his argument that he made a prima facie
showing that he was eligible for relief from deportation based on his religion
or his political opinion. See Ogbemudia v. INS., 988 F.2d 595, 601 (5th Cir.
1993); Iqbal v. Holder, 519 F. App’x 243, 244 (5th Cir. 2013).
      Accordingly, the petition for review is DENIED.




                                       3